Exhibit 10.1

EXECUTION VERSION

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of July 30,
2013, between Hansen Medical, Inc., a Delaware corporation (the “Company”), and
each purchaser identified on Exhibit A hereto (each, including its successors
and assigns, a “Purchaser” and collectively, the “Purchasers”).

WHEREAS, on the terms and subject to the conditions set forth in this Agreement
and pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

ARTICLE I.

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings set
forth in this Section 1.1:

“Action” means any action, suit, inquiry, notice of violation, proceeding or
investigation before or by any court, arbitrator, governmental or administrative
agency or regulatory authority (federal, state, county, local or foreign),
including without limitation the Commission.

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

“Agreement” shall have the meaning ascribed to such term in the preamble.

“Auditors” shall have the meaning ascribed to such term in Section 3.11.

“Benefit Plans” shall have the meaning ascribed to such term in Section 3.3.

“Board of Directors” means the board of directors of the Company.

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

“Closing” shall have the meaning ascribed to such term in Section 2.2.

“Closing Date” shall have the meaning ascribed to such term in Section 2.2.



--------------------------------------------------------------------------------

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $0.0001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

“Company” shall have the meaning ascribed to such term in the preamble.

“Disclosure Schedules” shall have the meaning ascribed to such term in ARTICLE
III.

“Effective Date” means the earliest of the date that (a) the initial
Registration Statement has been declared effective by the Commission, (b) all of
the Registrable Securities have been sold pursuant to Rule 144 or may be sold
pursuant to Rule 144 without the requirement for the Company to be in compliance
with the current public information required under Rule 144 and without volume
or manner-of-sale restrictions or (c) following the one year anniversary of the
Closing Date provided that a holder of Registrable Securities is not an
Affiliate of the Company, all of the Registrable Securities may be sold pursuant
to an exemption from registration under Section 4(1) of the Securities Act
without volume or manner-of-sale restrictions and Company counsel has delivered
to such holders a standing written unqualified opinion that resales may then be
made by such holders of the Registrable Securities pursuant to such exemption
which opinion shall be in form and substance reasonably acceptable to such
holders.

“Environmental Laws” shall have the meaning ascribed to such term in
Section 3.17.

“ERISA” shall have the meaning ascribed to such term in Section 3.17.

“Evaluation Date” shall have the meaning ascribed to such term in Section 3.10.

“Except as disclosed in the SEC Reports” shall be construed to mean only those
matters that are reasonably apparent and fairly disclosed in the SEC Reports
(excluding any disclosures set forth in any risk factor section and in any
section relating to forward-looking statements to the extent they are
cautionary, predictive or forward-looking). For purposes of this definition,
“SEC Reports” shall only include SEC Reports filed with or furnished to the
Commission since January 1, 2012.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

 

2



--------------------------------------------------------------------------------

“FDA” means the U.S. Food and Drug Administration.

“GAAP” shall have the meaning ascribed to such term in Section 3.8.

“Intellectual Property” means (i) worldwide patents, patent applications,
invention disclosures and other rights of invention, filed with any governmental
authority, and all reissues, divisions, renewals, extensions, provisionals,
continuations and continuations-in-part thereof and all reexamined patents or
other applications or patents claiming the benefit of the filing date of any of
the foregoing; (ii) worldwide (A) registered trademarks and service marks and
registrations and applications for such registrations, and (B) unregistered
trademarks and service marks, trade names, fictitious business names, corporate
names, trade dress, logos, product names and slogans, including any common law
rights; in each case together with the goodwill associated therewith;
(iii) worldwide (A) registered copyrights in published or unpublished works,
mask work rights and similar rights, including rights created under Sections
901-914 of Title 17 of the United States Code, mask work registrations, and
copyright applications for registration, including any renewals thereof, and
(B) any unregistered copyrightable works and other rights of authorship in
published or unpublished works; (iv) worldwide (A) internet domain names;
(B) website content; (C) telephone numbers; and (D) moral rights and publicity
rights; (v) any computer program or other software (irrespective of the type of
hardware for which it is intended), including firmware and other software
embedded in hardware devices, whether in the form of source code, assembly code,
script, interpreted language, instruction sets or binary or object code
(including compiled and executable programs), including any library, component
or module of any of the foregoing, including, in the case of source code, any
related images, videos, icons, audio or other multimedia data or files, data
files, and header, development or compilations tools, scripts, and files, and
(vi) worldwide confidential or proprietary information or trade secrets,
including technical information, inventions and discoveries (whether or not
patentable and whether or not reduced to practice) and improvements thereto,
know-how, processes, discoveries, developments, designs, techniques, plans,
schematics, drawings, formulae, preparations, assays, surface coatings,
diagnostic systems and methods, patterns, compilations, databases, database
schemas, specifications, technical data, inventions, concepts, ideas, devices,
methods, and processes; and includes any rights to exclude others from using or
appropriating any Intellectual Property Rights, including the rights to sue for
or assets claims against and remedies against past, present or future
infringements or misappropriations of any or all of the foregoing and rights of
priority and protection of interests therein, and any other proprietary,
intellectual property or other rights relating to any or all of the foregoing
anywhere in the world.

“Investor Rights Agreement” means the Investor Rights Agreement, dated as of the
Closing Date, among the Company and the Purchasers, in the form of Exhibit B
attached hereto.

“Legend Removal Date” shall have the meaning ascribed to such term in
Section 5.1(c).

 

3



--------------------------------------------------------------------------------

“Lien” means any deed of trust, mortgage, pledge, hypothecation, assignment,
deposit or preferential arrangement, right of first refusal, charge,
encumbrance, lien, statutory lien of any kind or nature (including landlord’s,
warehousemen’s, carriers’, mechanics’, suppliers’, materialmen’s, repairmen’s or
other like liens), or other security agreement or security interest of any kind
or nature whatsoever, including any conditional sale or other title retention
agreement and any capital or financing lease having substantially the same
economic effect as any of the foregoing, but excluding any non-exclusive license
of intellectual property and any restriction imposed under applicable securities
laws.

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company and its Subsidiaries taken as a whole, or
(ii) the ability of the Company to perform its obligations under the Transaction
Documents.

“Nasdaq” means The NASDAQ Stock Market, LLC.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Price Per Share” shall have the meaning ascribed to such term in Section 2.1.

“Principal Purchasers” means Oracle Partners, LP, Oracle Institutional Partners,
LP and Oracle Ten Fund Master, LP (together, “Oracle”) and the Schuler Family
Foundation and their respective successors and assigns.

“Purchase Price” shall have the meaning ascribed to such term in Section 2.1.

“Purchaser Party” shall have the meaning ascribed to such term in Section 5.7.

“Purchasers” shall have the meaning ascribed to such term in the preamble.

“Registration Statement” means a registration statement meeting the requirements
set forth in the Investor Rights Agreement and covering the resale by the
Purchasers of the Shares and the Warrant Shares.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

“SEC Reports” shall have the meaning ascribed to such term in Section 3.7.

“Securities” means the Shares, the Warrants and the Warrant Shares.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

4



--------------------------------------------------------------------------------

“Series A Warrants” shall have the meaning ascribed to such term in Section 2.1.

“Series B Warrants” shall have the meaning ascribed to such term in Section 2.1.

“Series C Warrants” shall have the meaning ascribed to such term in Section 2.1.

“Share Purchase Price” shall have the meaning ascribed to such term in
Section 2.1.

“Shares” shall have the meaning ascribed to such term in Section 2.1.

“Subsidiary” means any subsidiary of the Company as set forth on Schedule 3.1
and shall, where applicable, also include any direct or indirect subsidiary of
the Company formed or acquired after the date hereof.

“Trading Day” means a day on which the principal Trading Market is open for
trading.

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange (or any successors to any of the
foregoing).

“Transaction Documents” means this Agreement, the Warrants, the Investor Rights
Agreement, all exhibits and schedules thereto and hereto and any other documents
or agreements executed in connection with the transactions contemplated
hereunder.

“Transfer Agent” means Mellon Investor Services, LLC, the current transfer agent
of the Company, with a mailing address of 480 Washington Boulevard, Jersey City,
New Jersey 07310 and a telephone number of (888) 647-8902, and any successor
transfer agent of the Company.

“Warrant Purchase Price” shall have the meaning ascribed to such term in
Section 2.1.

“Warrant Shares” shall have the meaning ascribed to such term in Section 2.1.

“Warrants” shall have the meaning ascribed to such term in Section 2.1.

ARTICLE II.

PURCHASE AND SALE

2.1 Purchase and Sale. Upon the terms and subject to the conditions set forth in
this Agreement, the Company shall issue and sell to the Purchasers, and the
Purchasers shall, severally and not jointly, purchase from the Company: (a) an
aggregate of 28,455,284 shares of Common Stock (collectively, the “Shares”) in
the amounts set forth opposite their respective names on Exhibit A, at a price
per Share equal to $1.23 (the “Price Per Share” and the purchase price for the
Shares, the “Share Purchase Price”); and (b) 34,146,339 warrants (the
“Warrants”)

 

5



--------------------------------------------------------------------------------

to purchase an aggregate of 34,146,339 shares of Common Stock (the “Warrant
Shares”) in the amounts set forth opposite their respective names on Exhibit A
hereto, at a price per Warrant of $0.125 (the purchase price of the Warrants,
the “Warrant Purchase Price” and together with the Share Purchase Price, the
“Purchase Price”). The Warrants shall be comprised of three tranches as follows:
(x) Series A Warrants (“Series A Warrants”) exercisable for an aggregate of
11,382,113 shares of Common Stock, with an exercise price equal to the Price Per
Share; (y) Series B Warrants (“Series B Warrants”) exercisable for an aggregate
of 11,382,113 shares of Common Stock, with an exercise price equal to $1.50 per
share; and (z) Series C Warrants (“Series C Warrants”) exercisable for an
aggregate of 11,382,113 shares of Common Stock, with an exercise price equal to
$2.00 per share.

2.2 Closing. The Company agrees to issue and sell to the Purchasers and, in
consideration of and in express reliance upon the representations, warranties,
covenants, terms and conditions of this Agreement, the Purchasers agree,
severally and not jointly, to purchase the Shares and Warrants. The closing of
the purchase and sale of the Shares and Warrants (the “Closing”) shall take
place at the offices of Skadden, Arps, Slate, Meagher & Flom LLP located at 525
University Avenue, Palo Alto, California, three Business Days following the
satisfaction or waiver of the conditions set forth in Section 2.4, or at such
other time and place or on such date as the Principal Purchasers and the Company
may agree upon (such date is hereinafter referred to as the “Closing Date”). At
the Closing, the applicable Purchase Price shall be paid by the applicable
Purchasers in cash, by wire transfer of immediately available funds, to an
account previously designated in writing by the Company against the issuance by
the Company of the Shares and Warrants.

2.3 Deliveries.

(a) On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to each Purchaser the following:

(i) this Agreement duly executed by the Company;

(ii) the Investor Rights Agreement duly executed by the Company;

(iii) a copy of the irrevocable instructions to the Transfer Agent instructing
the Transfer Agent to deliver to such Purchaser, on an expedited basis, a
certificate evidencing the number of Shares set forth opposite such Purchaser’s
name on Exhibit A hereto, registered in the name of such Purchaser;

(iv) Warrants in the applicable series, substantially in the form attached
hereto as Exhibit C, registered in the name of such Purchaser to purchase up to
a number of shares of Common Stock set forth opposite their respective names on
Exhibit A hereto (such Warrant certificates to be delivered as promptly as
practicable after the Closing Date but no in no event more than three Trading
Days after the Closing Date);

(v) the Company shall have delivered a Certificate, executed on behalf of the
Company by its Chief Executive Officer and its Chief Financial Officer, dated as
of the Closing Date, certifying to the fulfillment of the conditions specified
in subsections (i), (ii), (iv), (v), (vi) and (vii) of Section 2.4(b);

 

6



--------------------------------------------------------------------------------

(vi) the Company shall have delivered a Certificate, executed on behalf of the
Company by its Secretary, dated as of the Closing Date, certifying the
resolutions adopted by the Board of Directors of the Company approving the
transactions contemplated by this Agreement and the other Transaction Documents
and the issuance of the Shares and Warrants, certifying the current versions of
the Certificate of Incorporation and Bylaws of the Company and certifying as to
the signatures and authority of persons signing the Transaction Documents and
related documents on behalf of the Company; and

(vii) evidence reasonably satisfactory to the Principal Purchasers of the
approval by Nasdaq of the Company’s Notification Form: Listing of Additional
Shares pertaining to, among other things, the issuance and sale of the
Securities pursuant to this Agreement.

(b) On or prior to the Closing Date, each Purchaser shall deliver or cause to be
delivered to the Company the following:

(i) this Agreement duly executed by such Purchaser;

(ii) the Investor Rights Agreement duly executed by such Purchaser; and

(iii) the applicable Purchase Price by wire transfer to the account specified by
the Company.

2.4 Closing Conditions.

(a) The obligations of the Company hereunder with respect to any Purchaser in
connection with the Closing are subject to the following conditions being met:

(i) the accuracy in all material respects on the Closing Date of the
representations and warranties of such Purchaser contained herein (unless as of
a specific date therein in which case they shall be accurate as of such date);

(ii) all obligations, covenants and agreements of such Purchaser required to be
performed at or prior to the Closing Date shall have been performed in all
material respects; and

(iii) the delivery by such Purchaser of the items set forth in Section 2.3(b) of
this Agreement.

 

7



--------------------------------------------------------------------------------

(b) The respective obligations of the Purchasers hereunder in connection with
the Closing are subject to the following conditions being met:

(i) the representations and warranties made by the Company in ARTICLE III hereof
qualified as to materiality shall be true and correct as of the date hereof and
the Closing Date, except to the extent any such representation or warranty
expressly speaks as of an earlier date, in which case such representation or
warranty shall be true and correct as of such earlier date, and, the
representations and warranties made by the Company in ARTICLE III hereof not
qualified as to materiality shall be true and correct in all material respects
as of the date hereof and the Closing Date, except to the extent any such
representation or warranty expressly speaks as of an earlier date, in which case
such representation or warranty shall be true and correct in all material
respects as of such earlier date;

(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date, whether under this Agreement or the
other Transaction Documents, shall have been performed in all material respects;

(iii) the delivery by the Company of the items set forth in Section 2.3(a) of
this Agreement;

(iv) the Company shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary or appropriate for consummation of the
purchase and sale of the Shares and the consummation of the other transactions
contemplated by the Transaction Documents, all of which shall be in full force
and effect, except for such that could not reasonably be expected to have a
Material Adverse Effect;

(v) no judgment, writ, order, injunction, award or decree of or by any court, or
judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents;

(vi) no stop order or suspension of trading shall have been imposed by Nasdaq,
the Commission or any other governmental or regulatory body with respect to
public trading in the Common Stock; and

(vii) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof.

 

8



--------------------------------------------------------------------------------

ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to the Purchasers that, except as set
forth in the schedules delivered herewith (collectively, the “Disclosure
Schedules”):

3.1 Organization, Good Standing and Qualification. Each of the Company and its
Subsidiaries is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has all
requisite corporate power and authority to carry on its business as now
conducted and to own its properties. Each of the Company and its Subsidiaries is
duly qualified to do business as a foreign corporation and is in good standing
in each jurisdiction in which the conduct of its business or its ownership or
leasing of property makes such qualification or leasing necessary unless the
failure to so qualify has not had and could not reasonably be expected to have a
Material Adverse Effect. The Company’s Subsidiaries are listed on Schedule 3.1
hereto.

3.2 Authorization; Enforcement. The Company has all corporate right, power and
authority to enter into the Transaction Documents and to consummate the
transactions contemplated hereby and thereby. All corporate action on the part
of the Company, its directors and stockholders necessary for the authorization,
execution, delivery and performance of the Transaction Documents by the Company,
the authorization, sale, issuance and delivery of the Securities contemplated
herein and the performance of the Company’s obligations hereunder and thereunder
has been taken. The Transaction Documents have been (or upon delivery will have
been) duly executed and delivered by the Company and constitute the legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with their terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law

3.3 Capitalization. Schedule 3.3 sets forth as of the date hereof (a) the
authorized capital stock of the Company; (b) the number of shares of capital
stock issued and outstanding; (c) the number of shares of capital stock issuable
pursuant to the Company’s stock plans; and (d) the number of shares of capital
stock issuable and reserved for issuance pursuant to securities (other than the
Shares) exercisable for, or convertible into or exchangeable for any shares of
capital stock of the Company. All of the issued and outstanding shares of the
Company’s capital stock have been duly authorized and validly issued and are
fully paid, nonassessable and free of pre-emptive rights and were issued in full
compliance with applicable state and federal securities law and any rights of
third parties. All of the issued and outstanding shares of capital stock of each
Subsidiary have been duly authorized and validly issued and are fully paid,
nonassessable and free of pre-emptive rights, were issued in full compliance
with applicable state and federal securities law and any rights of third parties
and are owned by the Company, beneficially and of record, subject to no lien,
encumbrance or other adverse claim. No Person is entitled to pre-emptive or
similar statutory or contractual rights with respect to any securities of the
Company. Except as described on Schedule 3.3, there are no outstanding warrants,
options, convertible securities or other rights, agreements or arrangements of
any character under which the Company or any of its Subsidiaries is or may be
obligated to issue any equity securities of any kind and except as contemplated
by this Agreement and shares issued to officers, directors, employees, and
consultants pursuant to employee benefit plans (“Benefit Plans”) as disclosed in
the SEC Reports; and, neither the Company nor any of its Subsidiaries has any
commitments for the issuance of any equity securities of any kind, other than in
connection with this Agreement. Except as described on Schedule 3.3 and except
for the Investor Rights Agreement and Benefit

 

9



--------------------------------------------------------------------------------

Plans, there are no voting agreements, buy-sell agreements, option or right of
first purchase agreements or other agreements of any kind among the Company and
any of the securityholders of the Company relating to the securities of the
Company held by them. Except as described on Schedule 3.3 and except as provided
in the Investor Rights Agreement, no Person has the right to require the Company
to register any securities of the Company under the Securities Act, whether on a
demand basis or in connection with the registration of securities of the Company
for its own account or for the account of any other Person. The issuance and
sale of the Shares hereunder will not obligate the Company to issue shares of
Common Stock or other securities to any other Person (other than the Purchasers)
and will not result in the adjustment of the exercise, conversion, exchange or
reset price of any outstanding security. Except as described on Schedule 3.3,
the Company does not have outstanding stockholder purchase rights or “poison
pill” or any similar arrangement in effect giving any Person the right to
purchase any equity interest in the Company upon the occurrence of certain
events.

3.4 Issuance; Reservation of Shares. The issuance of the Shares has been duly
and validly authorized by all necessary corporate and stockholder action, and
the Shares, when issued and paid for pursuant to this Agreement, will be validly
issued, fully paid and non-assessable, and shall be free and clear of all
encumbrances and restrictions (other than as provided in the Transaction
Documents). The issuance of the Warrants has been duly and validly authorized by
all necessary corporate and stockholder action, and the Warrant Shares, when
issued upon the due exercise of the Warrants, will be validly issued, fully paid
and nonassessable, and shall be free and clear of all encumbrances (other than
as provided in the Transaction Documents). The Company has reserved, and will
reserve, at all times that the Warrants remain outstanding, such number of
shares of Common Stock sufficient to enable the full exercise of the then
outstanding Warrants.

3.5 No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the issuance and sale of the Securities will not
conflict with or result in a breach or violation of any of the terms and
provisions of, or constitute a default under (i) the Company’s Certificate of
Incorporation or the Company’s Bylaws, both as in effect on the date hereof
(true and complete copies of which have been made available to the Purchasers
through the EDGAR system), or (ii)(a) any statute, rule, regulation or order of
any governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Company, any Subsidiary or any of their respective assets
or properties, or (b) except for any such conflict, breach, violation or default
that would not reasonably be expected to have a Material Adverse Effect, any
agreement or instrument to which the Company or any Subsidiary is a party or by
which the Company or a Subsidiary is bound or to which any of their respective
assets or properties is subject.

3.6 Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
filings that have been made, or will be made, or consents that have been
obtained, or will be obtained, pursuant to the rules and regulations of Nasdaq,
applicable state securities laws and post-sale filings pursuant to applicable
state and federal securities laws which the Company undertakes to file or obtain
within the applicable time periods.

 

10



--------------------------------------------------------------------------------

3.7 SEC Reports. The Company has filed all reports, schedules, forms, statements
and other documents required to be filed by the Company under the Securities Act
and the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
since January 1, 2012 (the foregoing materials, including the exhibits thereto
and documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The Company has not received any letters of comment from the staff
of the Commission that have not been satisfactorily resolved as of the date
hereof.

3.8 Financial Statements. The financial statements of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

3.9 Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in a subsequent SEC Report filed prior to the
date hereof: (i) there has been no event, occurrence or development that has had
or that could reasonably be expected to have a Material Adverse Effect, (ii) the
Company has not incurred any liabilities (contingent or otherwise) other than
(A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or disclosed in
filings made with the Commission, (iii) the Company has not altered its method
of accounting or changed its principal registered public accounting firm,
(iv) the Company has not declared or made any dividend or distribution of cash
or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock and (v) the
Company has not issued any equity securities, except pursuant to existing
Company equity compensation plans. The Company does not have pending before the
Commission any request for confidential treatment of information.

3.10 Internal Controls. The Company maintains a system of internal accounting
controls sufficient to provide reasonable assurances that (A) transactions are
executed in accordance with management’s general or specific authorization;
(B) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(C) access to assets is permitted only in accordance with

 

11



--------------------------------------------------------------------------------

management’s general or specific authorization; and (D) the recorded
accountability for assets is compared with existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as disclosed in the SEC Reports, the Company’s internal control over
financial reporting is effective and none of the Company, its board of directors
and audit committee is aware of any “significant deficiencies” or “material
weaknesses” (each as defined by the Public Company Accounting Oversight Board)
in its internal control over financial reporting, or any fraud, whether or not
material, that involves management or other employees of the Company who have a
significant role in the Company’s internal controls; and since the end of the
latest audited fiscal year, there has been no change in the Company’s internal
control over financial reporting (whether or not remediated) that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting. The Company’s board of directors has, subject
to the exceptions, cure periods and the phase in periods specified in the
applicable stock exchange rules (“Exchange Rules”), validly appointed an audit
committee to oversee internal accounting controls whose composition satisfies
the applicable requirements of the Exchange Rules and the Company’s board of
directors and/or the audit committee has adopted a charter that satisfies the
requirements of the Exchange Rules. The Company’s board of directors has validly
appointed an audit committee whose composition satisfies the applicable
requirements of Rule 5605(c)(2) of the Nasdaq Listing Standards (the “Nasdaq
Rules”) and the Company’s board of directors and/or the audit committee has
adopted a charter that satisfies the requirements of Rule 5605(c)(1) of the
Nasdaq Rules. Neither the Company’s board of directors nor the audit committee
has been informed, nor is any director of the Company aware, of (A) any
significant deficiencies in the design or operation of the Company’s internal
controls which could adversely affect the Company’s ability to record, process,
summarize and report financial data or any material weakness in the Company’s
internal controls; or (B) any fraud, whether or not material, that involves
management or other employees of the Company who have a significant role in the
Company’s internal controls. No relationship, direct or indirect, exists between
or among the Company, on the one hand, and the directors, officers,
stockholders, customers or suppliers of the Company, on the other hand, except
as described in the SEC Reports which is required to be described in the SEC
Reports. The Company has not, directly or indirectly, extended or maintained
credit, or arranged for the extension of credit, or renewed an extension of
credit, in the form of a personal loan to or for any of its directors or
executive officers in violation of applicable laws, including Section 402 of the
Sarbanes-Oxley Act. The Company has established and maintains disclosure
controls and procedures (as defined in Rules 13a-14 and 15d-14 under the
Exchange Act) and such controls and procedures are effective in ensuring that
material information relating to the Company is made known to the principal
executive officer and the principal financial officer. The Company has utilized
such controls and procedures in preparing and evaluating the disclosures in the
SEC Reports.

3.11 Accountant. To the Company’s knowledge, Deloitte & Touche LLP (the
“Auditor”), which has expressed its opinion with respect to the Company’s
financial statements as of December 31, 2012 and 2011, respectively, and
included in the SEC Reports (including the related notes), is “independent” with
respect to the Company within the meaning of Regulation S-X promulgated by the
Commission and has been “independent” within such meaning at all times since its
engagement by the Company. The Company has made such disclosure of non-audit
services performed by the Auditors in its proxy statements with respect to its
annual meetings of its stockholders as is required under the Exchange Act,
Securities Act and the rules

 

12



--------------------------------------------------------------------------------

and regulations of the Commission promulgated thereunder, and all such non-audit
services have been approved in advance by the audit committee of the Board of
Directors. To the knowledge of the Company, the Auditor is a registered public
accounting firm as required by the Securities Act and the Sarbanes-Oxley Act of
2002 and the corresponding rules and regulations of the Commission promulgated
thereunder.

3.12 Litigation. Except as set forth in the SEC Reports, there is not pending
or, to the knowledge of the Company, threatened or contemplated, any action,
suit or proceeding to which the Company or any of its subsidiaries is a party or
of which any property or assets of the Company or any of its subsidiaries is the
subject before or by any court or governmental agency, authority or body, or any
arbitrator, which, individually or in the aggregate, could reasonably be
expected to result in any Material Adverse Effect. There are no current or
pending legal, governmental or regulatory actions, suits or proceedings that are
required to be described in the SEC Reports that have not been so described.

3.13 Product Rights. Except as set forth in the SEC Reports, neither the Company
nor any subsidiary has granted rights to develop, manufacture, produce,
assemble, distribute, license, market or sell their products to any other person
and is not bound by any agreement that affects either the Company’s or any of
its subsidiaries’ exclusive right to develop, manufacture, produce, assemble,
distribute, license, market or sell their products.

3.14 Tax Matters. The Company and its subsidiaries have timely filed all
federal, state, local and foreign income and franchise tax returns required to
be filed and are not in default in the payment of any material taxes which were
payable pursuant to said returns or any assessments with respect thereto, other
than any which the Company or any of its subsidiaries are contesting in good
faith. There is no pending dispute with any taxing authority relating to any of
such returns and the Company has no knowledge of any proposed liability for any
tax to be imposed upon the properties or assets of the Company or any of its
subsidiaries for which there is not an adequate reserve reflected in the
Company’s financial statements included in the SEC Reports.

3.15 Insurance. The Company and each Subsidiary maintains in full force and
effect insurance coverage that is customary for comparably situated companies
for the business being conducted and properties owned or leased by the Company
and each Subsidiary, and the Company reasonably believes such insurance coverage
to be adequate against all liabilities, claims and risks against which it is
customary for comparably situated companies to insure.

3.16 Environmental Matters. The Company and its subsidiaries (A) are in
compliance with any and all applicable federal, state, local and foreign laws,
rules, regulations, decisions and orders relating to the protection of human
health and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (collectively, “Environmental Laws”); (B) have
received and are in material compliance with all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
business; and (C) have not received notice of any actual or potential liability
for the investigation or remediation of any disposal or release of hazardous or
toxic substances or wastes, pollutants or contaminants, except in any such case
for any such failure to comply, or failure to receive required permits, licenses
or approvals, or liability as would not, individually or in the aggregate, have
a Material Adverse Effect.

 

13



--------------------------------------------------------------------------------

3.17 Labor Relations. The Company and its subsidiaries (A) are in compliance, in
all material respects, with any and all applicable foreign, federal, state and
local laws, rules, regulations, treaties, statutes and codes promulgated by any
and all governmental authorities (including pursuant to the Occupational Health
and Safety Act) relating to the protection of human health and safety in the
workplace (“Occupational Laws”); (B) have received all material permits,
licenses or other approvals required of it under applicable Occupational Laws to
conduct their business as currently conducted; and (C) are in compliance, in all
material respects, with all terms and conditions of such permits, licenses or
approvals. No action, proceeding, revocation proceeding, writ, injunction or
claim is pending or, to the Company’s knowledge, threatened against the Company
or any of its subsidiaries relating to Occupational Laws, and the Company does
not have knowledge of any facts, circumstances or developments relating to its
operations or cost accounting practices that could reasonably be expected to
form the basis for or give rise to such actions, suits, investigations or
proceedings. Each employee benefit plan, within the meaning of Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), that
is maintained, administered or contributed to by the Company, any of its
subsidiaries, or any of their affiliates for employees or former employees of
the Company and its subsidiaries has been maintained in material compliance with
its terms and the requirements of any applicable statutes, orders, rules and
regulations, including but not limited to, ERISA and the Internal Revenue Code
of 1986, as amended (the “Code”). No prohibited transaction, within the meaning
of Section 406 of ERISA or Section 4975 of the Code, has occurred with respect
to any such plan excluding transactions effected pursuant to a statutory or
administrative exemption; and for each such plan that is subject to the funding
rules of Section 412 of the Code or Section 302 of ERISA, no “accumulated
funding deficiency” as defined in Section 412 of the Code has been incurred,
whether or not waived, and the fair market value of the assets of each such plan
(excluding for these purposes accrued but unpaid contributions) exceeds the
present value of all benefits accrued under such plan determined using
reasonable actuarial assumptions.

3.18 Compliance. Neither the Company nor any Subsidiary: (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement to which it is a party or by which it or any
of its properties is bound (whether or not such default or violation has been
waived), acknowledging that the Company may elect not to close the previously
announced financing transaction with White Oak Global Advisors, LLC, as per
Section 4.9, (ii) is in violation of any judgment, decree, or order of any
court, arbitrator or other governmental authority or (iii) is or has been in
violation of any statute, rule, ordinance or regulation of any governmental
authority, including without limitation all foreign, federal, state and local
laws relating to taxes, environmental protection, occupational health and
safety, product quality and safety and employment and labor matters, in each
case in any material respect.

3.19 Certificates, Authorities and Permits. The Company and each of its
subsidiaries holds, and is operating in compliance in all material respects
with, all franchises, grants, authorizations, licenses, permits, easements,
consents, certificates and orders of any

 

14



--------------------------------------------------------------------------------

Governmental Authority or self-regulatory body required for the conduct of its
business and all such franchises, grants, authorizations, licenses, permits,
easements, consents, certifications and orders are valid and in full force and
effect; and neither the Company nor any of its subsidiaries has received notice
of any revocation or modification of any such franchise, grant, authorization,
license, permit, easement, consent, certification or order or has reason to
believe that any such franchise, grant, authorization, license, permit,
easement, consent, certification or order will not be renewed in the ordinary
course; and the Company and each of its subsidiaries is in compliance in all
material respects with all applicable federal, state, local and foreign laws,
regulations, orders and decrees.

3.20 Title to Assets. The Company and its subsidiaries have good and marketable
title to all property (whether real or personal) described in the SEC Reports as
being owned by them, in each case free and clear of all liens, claims, security
interests, other encumbrances or defects except as described in the SEC Reports,
and except those that could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The property held under lease by the
Company and its subsidiaries is held by them under valid, subsisting and
enforceable leases with only such exceptions with respect to any particular
lease as do not interfere in any material respect with the conduct of the
business of the Company or and its subsidiaries.

3.21 Intellectual Property. The Company and its subsidiaries own, possess, or
can acquire on reasonable terms, all Intellectual Property necessary for the
conduct of the their business as now conducted or as described in the SEC
Reports to be conducted, except as such failure to own, possess, or acquire such
rights would not have a Material Adverse Effect. Except as set forth in the SEC
Reports, (A) to the knowledge of the Company, there is no infringement,
misappropriation or violation by third parties of any such Intellectual
Property, except as such infringement, misappropriation or violation would not
have a Material Adverse Effect; (B) there is no pending or, to the knowledge of
the Company, threatened action, suit, proceeding or claim by others challenging
the Company’s or its subsidiaries’ rights in or to any such Intellectual
Property, and the Company is unaware of any facts which would form a reasonable
basis for any such claim; (C) the Intellectual Property owned by the Company and
its subsidiaries and to the knowledge of the Company, the Intellectual Property
licensed to the Company and its subsidiaries have not been adjudged invalid or
unenforceable, in whole or in part, and there is no pending or threatened
action, suit, proceeding or claim by others challenging the validity or scope of
any such Intellectual Property, and the Company is unaware of any facts which
would form a reasonable basis for any such claim; (D) there is no pending or
threatened action, suit, proceeding or claim by others that the Company or any
of its subsidiaries infringe, misappropriate or otherwise violate any
Intellectual Property or other proprietary rights of others, neither the Company
nor any of its subsidiaries has received any written notice of such claim and
the Company is unaware of any other fact which would form a reasonable basis for
any such claim; and (E) to the Company’s knowledge, no employee of the Company
or any of its subsidiaries is in or has ever been in violation of any term of
any employment contract, patent disclosure agreement, invention assignment
agreement, non-competition agreement, non-solicitation agreement, nondisclosure
agreement or any restrictive covenant to or with a former employer where the
basis of such violation relates to such employee’s employment with the Company
or any of its subsidiaries or actions undertaken by the employee while employed
with the Company or any of its subsidiaries.

 

15



--------------------------------------------------------------------------------

3.22 FDA and Related Matters. Except as described in the SEC Reports, the
Company and its subsidiaries: (A) are and at all times have been in full
compliance with all statutes, rules, regulations, or guidances applicable to
Company and its subsidiaries and the ownership, testing, development,
manufacture, packaging, processing, use, distribution, marketing, labeling,
promotion, sale, offer for sale, storage, import, export or disposal of any
product manufactured or distributed by the Company (“Applicable Laws”), except
as could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; (B) have not received any FDA Form 483, notice of
adverse finding, warning letter, untitled letter or other correspondence or
notice from the U.S. Food and Drug Administration or any other federal, state or
foreign governmental authority having authority over the Company (“Governmental
Authority”) alleging or asserting noncompliance with any Applicable Laws or any
licenses, certificates, approvals, clearances, authorizations, permits and
supplements or amendments thereto required by any such Applicable Laws
(“Authorizations”); (C) possess all material Authorizations and such
Authorizations are valid and in full force and effect and are not in violation
of any term of any such Authorizations; (D) have not received notice of any
claim, action, suit, proceeding, hearing, enforcement, investigation,
arbitration or other action from any Governmental Authority or third party
alleging that any product operation or activity is in violation of any
Applicable Laws or Authorizations and have no knowledge that any such
Governmental Authority or third party is considering any such claim, litigation,
arbitration, action, suit, investigation or proceeding; (E) have not received
notice that any Governmental Authority has taken, is taking or intends to take
action to limit, suspend, modify or revoke any Authorizations and the Company
has no knowledge that any such Governmental Authority is considering such
action; and (F) have filed, obtained, maintained or submitted all material
reports, documents, forms, notices, applications, records, claims, submissions
and supplements or amendments as required by any Applicable Laws or
Authorizations and that all such reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments were
complete and correct in all material respects on the date filed (or were
corrected or supplemented by a subsequent submission). The studies, tests and
preclinical and clinical trials conducted by or on behalf of the Company and its
subsidiaries were and, if still pending, are, in all material respects, being
conducted in accordance with experimental protocols, procedures and controls
pursuant to accepted professional scientific standards and all Applicable Laws
and Authorizations, including, without limitation, the Federal Food, Drug and
Cosmetic Act and implementing regulations at 21 C.F.R. Parts 50, 54, 56, 58 and
812; the descriptions of the results of such studies, tests and trials contained
in the SEC Reports are accurate and complete in all material respects and fairly
present the data derived from such studies, tests and trials; except to the
extent disclosed in the SEC Reports, the Company is not aware of any studies,
tests or trials the results of which the Company believes reasonably call into
question the study, test, or trial results described or referred to in the SEC
Reports when viewed in the context in which such results are described and the
clinical state of development; and neither the Company nor any of its
subsidiaries have received any notices or correspondence from any Governmental
Authority requiring the termination, suspension or material modification of any
studies, tests or preclinical or clinical trials conducted by or on behalf of
the Company or any of its subsidiaries.

3.23 Compliance with Nasdaq Continued Listing Requirements. The Company is, and
has no reason to believe that it will not, upon the issuance of the Securities
hereunder, continue to be, in compliance with the listing and maintenance
requirements for continued listing on Nasdaq. Assuming the representations and
warranties of the Purchasers set forth in Section 4.2

 

16



--------------------------------------------------------------------------------

are true and correct in all material respects, the consummation of the
transactions contemplated by the Transaction Documents does not contravene the
rules and regulations of Nasdaq. There are no proceedings pending or, to the
Company’s knowledge, threatened against the Company relating to the continued
listing of the Common Stock on Nasdaq and the Company has not received any
notice of, nor to the Company’s knowledge is there any basis for, the delisting
of the Common Stock from Nasdaq.

3.24 Application of Takeover Protections. The Company and the Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s certificate of incorporation (or similar charter documents)
or the laws of its state of incorporation that would prevent the Purchasers or
the Company from fulfilling their obligations or exercising their rights under
the Transaction Documents, including without limitation as a result of the
Company’s issuance of the Securities and the Purchasers’ ownership of the
Securities and exercise in full of the Warrants.

3.25 Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company or any Subsidiary to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by the Transaction Documents
except for amounts paid or to be paid to Piper Jaffray & Co. pursuant to that
certain Placement Agency Agreement, dated July 30, 2013. The Purchasers shall
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of other Persons for fees of a type contemplated in this Section
that may be due in connection with the transactions contemplated by the
Transaction Documents.

3.26 No Directed Selling Efforts or General Solicitation. Neither the Company
nor any Person acting on its behalf has conducted any general solicitation or
general advertising (as those terms are used in Regulation D) in connection with
the offer or sale of any of the Securities.

3.27 No Integrated Offering. Neither the Company nor any of its Affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any Company security or solicited any offers to buy any
security, under circumstances that would adversely affect reliance by the
Company on Section 4(2) for the exemption from registration for the transactions
contemplated hereby or would require registration of the Shares under the
Securities Act.

3.28 Private Placement. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in ARTICLE IV, no registration under the Securities Act
is required for the offer and sale of the Securities by the Company to the
Purchasers as contemplated hereby.

3.29 Form S-3 Eligibility. The Company is eligible to register the resale of the
Securities for resale by the Purchaser on Form S-3 promulgated under the
Securities Act.

 

17



--------------------------------------------------------------------------------

3.30 Investment Company. The Company is not and, after giving effect to the
offering and sale of the Securities, will not be an “investment company,” as
such term is defined in the Investment Company Act of 1940, as amended.

3.31 Foreign Corrupt Practices. Neither the Company, any of its subsidiaries,
nor, to the best knowledge of the Company, any director, officer, agent,
employee or other person associated with or acting on behalf of the Company or
its subsidiaries has (A) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(B) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (C) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977; or
(D) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment.

3.32 Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

3.33 Disclosure. No representation or warranty by the Company in this Agreement
and no statement contained in the SEC Reports or any certificate or other
document furnished or to be furnished to the Purchasers pursuant to this
Agreement contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained therein, in
light of the circumstances under which they were made, not misleading.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

Each Purchaser, for itself and for no other Purchaser, hereby represents and
warrants as of the date hereof and as of the Closing Date to the Company as
follows (unless as of a specific date therein):

4.1 Organization; Authority. Such Purchaser is either an individual or an entity
duly incorporated or formed, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by such
Purchaser of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate, partnership, limited liability
company or similar action, as applicable, on the part of such Purchaser. Each
Transaction Document to which it is a party has been duly executed by such
Purchaser, and when delivered by such Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against it in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

18



--------------------------------------------------------------------------------

4.2 Purchaser Status. At the time such Purchaser was offered the Securities, it
was, and as of the date hereof it is an “accredited investor” as defined in Rule
501 under the Securities Act. Such Purchaser is not a broker-dealer registered
under Section 15 of the Exchange Act. Each Purchaser is acting alone in its
determination as to whether to invest in the Securities. Each such Purchaser is
not party to any voting agreements or similar arrangements with respect to the
Securities, except the Investor Rights Agreement. Each such Purchaser is not a
member of a partnership, limited partnership, syndicate, or other group for the
purpose of acquiring, holding, voting or disposing of the Securities, provided,
that (i) Jack W. Schuler and the Schuler Family Foundation may be viewed as a
group and (ii) Oracle Partners, LP, Oracle Ten Fund Master, LP, Oracle
Institutional Partners, LP and Larry Feinberg may be viewed as a group.

4.3 General Solicitation. Such Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

4.4 Purchase Entirely for Own Account. The Securities to be received by such
Purchaser hereunder will be acquired for such Purchaser’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the Securities Act, and such Purchaser has no present
intention of selling, granting any participation in, or otherwise distributing
the same in violation of the Securities Act without prejudice, however, to such
Purchaser’s right at all times to sell or otherwise dispose of all or any part
of such Securities in compliance with applicable federal and state securities
laws. Nothing contained herein shall be deemed a representation or warranty by
such Purchaser to hold the Securities for any period of time.

4.5 Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.

4.6 Disclosure of Information. Such Purchaser has had an opportunity to receive
all information related to the Company requested by it and to ask questions of
and receive answers from the Company regarding the Company, its business and the
terms and conditions of the offering of the Securities. Such Purchaser
acknowledges receipt of copies of the SEC Reports. Neither such inquiries nor
any other due diligence investigation conducted by such Purchaser shall modify,
limit or otherwise affect such Purchaser’s right to rely on the Company’s
representations and warranties contained in this Agreement.

4.7 Restricted Securities. Such Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act
and may not be offered, resold, pledged or otherwise transferred except
(i) pursuant to an exemption from

 

19



--------------------------------------------------------------------------------

registration under the Securities Act or pursuant to an effective registration
statement in compliance with Section 5 under the Securities Act and (ii) in
accordance with all applicable securities laws of the states of the United
States and other jurisdictions.

4.8 Commissions. No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company, any Subsidiary or a Purchaser for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of such Purchaser, other than Piper
Jaffray & Co., as provided in that certain Placement Agency Agreement, dated
July 30, 2013.

4.9 Certain Financing. Purchaser acknowledges that the Company may elect not to
close the previously announced financing transaction with White Oak Global
Advisors, LLC in light of the private placement contemplated by this Agreement.

The Company acknowledges and agrees that the representations contained in
ARTICLE IV shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.

ARTICLE V.

OTHER AGREEMENTS OF THE PARTIES

5.1 Transfer Restrictions.

(a) The Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Securities other than
pursuant to an effective registration statement under the Securities Act or Rule
144, to the Company or to an Affiliate of a Purchaser or in connection with a
pledge as contemplated in Section 5.1(b), the Company may require the transferor
thereof to provide to the Company an opinion of counsel selected by the
transferor and reasonably acceptable to the Company, the form and substance of
which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act.

(b) The Purchasers agree to the imprinting, so long as is required by this
Section 5.1, of a legend on any of the Securities in the following form:

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. THIS SECURITY MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT.

 

20



--------------------------------------------------------------------------------

(c) Certificates evidencing the Shares and Warrant Shares shall not contain any
legend (including the legend set forth in Section 5.1(b) hereof), (i) while a
registration statement (including the Registration Statement) covering the
resale of such security is effective under the Securities Act, (ii) following
any sale of such Shares or Warrant Shares pursuant to Rule 144, (iii) if such
Shares or Warrant Shares are eligible for sale under Rule 144, without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such Shares and Warrant Shares and
without volume or manner-of-sale restrictions, or (iv) if such legend is not
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission). The
Company shall cause its counsel to issue a legal opinion to the Transfer Agent
promptly after the Effective Date if required by the Transfer Agent to effect
the removal of the legend hereunder. If all or any portion of a Warrant is
exercised at a time when there is an effective registration statement to cover
the resale of the Warrant Shares, or if such Shares or Warrant Shares may be
sold under Rule 144 and the Company is then in compliance with the current
public information required under Rule 144, or if the Shares or Warrant Shares
may be sold under Rule 144 without the requirement for the Company to be in
compliance with the current public information required under Rule 144 as to
such Shares or Warrant Shares or if such legend is not otherwise required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission) then
such Warrant Shares shall be issued free of all legends. The Company agrees that
following the Effective Date or at such time as such legend is no longer
required under this Section 5.1(c), it will, no later than three Trading Days
following the delivery by a Purchaser to the Company or the Transfer Agent of a
certificate representing Shares or Warrant Shares, as the case may be, issued
with a restrictive legend (such third Trading Day, the “Legend Removal Date”),
deliver or cause to be delivered to such Purchaser a certificate representing
such shares that is free from all restrictive and other legends. The Company may
not make any notation on its records or give instructions to the Transfer Agent
that enlarge the restrictions on transfer set forth in this Section 5.1.
Certificates for Securities subject to legend removal hereunder shall be
transmitted by the Transfer Agent to the Purchaser by crediting the account of
the Purchaser’s prime broker with the Depository Trust Company System as
directed by such Purchaser.

5.2 Furnishing of Information; Public Information. Until the earliest of the
time that (i) no Purchaser owns Securities or (ii) the Warrants have expired,
the Company covenants to maintain the registration of the Common Stock under
Section 12(b) of the Exchange Act and to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act.

5.3 Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities or that would be integrated with

 

21



--------------------------------------------------------------------------------

the offer or sale of the Securities for purposes of the rules and regulations of
Nasdaq such that it would require shareholder approval prior to the closing of
such other transaction unless shareholder approval is obtained before the
closing of such subsequent transaction. The Purchasers shall take no action to
become a group such that any transactions contemplated by this Agreement would
require shareholder approval prior to Closing.

5.4 Securities Laws Disclosure; Publicity. The Company shall (a) by 9:30 a.m.
(New York City time) on the Trading Day immediately following the date hereof,
issue a press release disclosing the material terms of the transactions
contemplated hereby in a form reasonably satisfactory to the Principal
Purchasers, and (b) file a Current Report on Form 8-K, including the Transaction
Documents as exhibits thereto, with the Commission within the time required by
the Exchange Act. The Company shall consult with the Principal Purchasers in
issuing any other press releases with respect to the transactions contemplated
hereby, and the Company shall not issue any such press release nor otherwise
make any such public statement without the prior consent of the Principal
Purchasers (which consent shall not unreasonably be withheld or delayed) or,
with respect to the public disclosure of the identity of any Purchaser, the
prior consent of such Purchaser, except if such disclosure is required by law,
in which case the Company shall promptly provide the Purchasers with prior
notice of such public statement or communication.

5.5 Shareholder Rights Plan. Solely to the extent that it would impair the
ability of any Purchaser to receive Securities under the Transaction Documents,
no claim will be made or enforced by the Company or, with the consent of the
Company, any other Person, that any Purchaser is an “Acquiring Person” under any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or similar anti-takeover plan or
arrangement in effect or hereafter adopted by the Company, or that any Purchaser
could be deemed to trigger the provisions of any such plan or arrangement.

5.6 Use of Proceeds. The Company shall use the net proceeds from the sale of the
Securities hereunder for funding operations or for working capital or other
general corporate purposes.

5.7 Indemnification of Purchasers. Subject to the provisions of this
Section 5.7, the Company will indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against the
Purchaser Parties in any capacity, or any of them or their respective
Affiliates, by any stockholder of the Company

 

22



--------------------------------------------------------------------------------

who is not an Affiliate of such Purchaser Parties, with respect to any of the
transactions contemplated by the Transaction Documents (unless such action is
based upon a breach of such Purchaser Party’s representations, warranties or
covenants under the Transaction Documents or any agreements or understandings
such Purchaser Parties may have with any such stockholder or any violations by
such Purchaser Parties of state or federal securities laws or any conduct by
such Purchaser Parties which constitutes fraud, gross negligence, willful
misconduct or malfeasance of such Purchaser Party). If any action shall be
brought against any Purchaser Party in respect of which indemnity may be sought
pursuant to this Agreement, such Purchaser Party shall promptly notify the
Company in writing, and the Company shall have the right to assume the defense
thereof with counsel of its own choosing reasonably acceptable to the Purchaser
Party. Any Purchaser Party shall have the right to employ separate counsel in
any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Purchaser Party except
to the extent that (i) the employment thereof has been specifically authorized
by the Company in writing, (ii) the Company has failed after a reasonable period
of time to assume such defense and to employ counsel or (iii) in such action
there is, in the reasonable opinion of counsel, a material conflict on any
material issue between the position of the Company and the position of such
Purchaser Party, in which case the Company shall be responsible for the
reasonable fees and expenses of no more than one such separate counsel. The
Company will not be liable to any Purchaser Party under this Agreement (y) for
any settlement by a Purchaser Party effected without the Company’s prior written
consent, which shall not be unreasonably withheld or delayed; or (z) to the
extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Purchaser Party’s breach of any of the representations,
warranties, covenants or agreements made by such Purchaser Party in this
Agreement or in the other Transaction Documents. The indemnification required by
this Section 5.7 shall be made by periodic payments of the amount thereof during
the course of the investigation or defense, as and when bills are received or
are incurred. The indemnity agreements contained herein shall be in addition to
any cause of action or similar right of any Purchaser Party against the Company
or others and any liabilities the Company may be subject to pursuant to law.

5.8 Reservation of Common Stock. The Company has reserved and the Company shall
continue to reserve and keep available at all times, free of preemptive rights,
a sufficient number of shares of Common Stock for the purpose of enabling the
Company to issue Shares pursuant to this Agreement and Warrant Shares pursuant
to any exercise of the Warrants.

5.9 Listing of Common Stock. The Company hereby agrees to use reasonable best
efforts to maintain the listing or quotation of the Common Stock on the Trading
Market on which it is currently listed, and, as promptly as practicable
following the Closing, to secure the listing of all of the Shares and Warrant
Shares on such Trading Market. The Company further agrees, if the Company
applies to have the Common Stock traded on any other Trading Market, it will
then include in such application all of the Shares and Warrant Shares, and will
take such other action as is necessary to cause all of the Shares and Warrant
Shares to be listed or quoted on such other Trading Market as promptly as
possible. The Company will then take all action reasonably necessary to continue
the listing or quotation and trading of its Common Stock on a Trading Market and
will comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the Trading Market. The Purchasers and
the Company agree to cooperate in good faith, if necessary, to restructure the
transactions contemplated by the Transaction Documents such that they do not
contravene the rules and regulations of Nasdaq;

 

23



--------------------------------------------------------------------------------

provided, however, that such restructuring does not impact the economic
interests of the Purchasers contemplated by the Transaction Documents. Each
Purchaser agrees to provide information reasonably requested by the Company to
comply with this Section 5.9 and Section 3.24.

5.10 Equal Treatment of Purchasers. No consideration (including any modification
of any Transaction Document) shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of this Agreement unless
the same consideration is also offered to all of the parties to this Agreement.
For clarification purposes, this provision constitutes a separate right granted
to each Purchaser by the Company and negotiated separately by each Purchaser,
and is intended for the Company to treat the Purchasers as a class and shall not
in any way be construed as the Purchasers acting in concert or as a group with
respect to the purchase, disposition or voting of Securities or otherwise.

5.11 Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof, promptly upon request of any Purchaser. The Company shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to qualify the Securities for, sale to the Purchasers at
the Closing under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of any Purchaser. Each Purchaser shall provide any information reasonably
requested by the Company to comply with Section 5.11.

5.12 Acknowledgment of Dilution. The Company acknowledges that the issuance of
the Securities may result in dilution of the outstanding shares of Common Stock,
which dilution may be substantial under certain market conditions. The Company
further acknowledges that its obligations under the Transaction Documents,
including, without limitation, its obligation to issue the Shares and Warrant
Shares pursuant to the Transaction Documents, are unconditional and absolute and
not subject to any right of set off, counterclaim, delay or reduction,
regardless of the effect of any such dilution or any claim the Company may have
against any Purchaser and regardless of the dilutive effect that such issuance
may have on the ownership of the other stockholders of the Company.

5.13 Other Actions. Except as otherwise set forth in this Agreement, from the
date of this Agreement until the earlier to occur of the Closing or the
termination of this Agreement in accordance with the terms hereof, the Company
and the Purchasers shall not, and shall not permit any of their respective
Affiliates to, take, or agree or commit to take, any action that would
reasonably be expected to, individually or in the aggregate, prevent, materially
delay or materially impede the consummation of the transactions contemplated by
this Agreement.

ARTICLE VI.

TERMINATION

6.1 Termination. The obligations of the Company, on the one hand, and the
Purchasers, on the other hand, to effect the Closing shall terminate as follows:

(a) Upon the mutual written consent of the Company and the Purchasers;

 

24



--------------------------------------------------------------------------------

(b) By the Company if any of the conditions set forth in Section 2.4(a) shall
have become incapable of fulfillment, and shall not have been waived by the
Company;

(c) By a Purchaser (with respect to itself only) if any of the conditions set
forth in Section 2.4(b) shall have become incapable of fulfillment, and shall
not have been waived by such Purchaser; or

(d) By either the Company or any Purchaser (with respect to itself only) if the
Closing has not occurred on or prior to September 15, 2013; provided, however,
that the Principal Purchasers may, in their sole discretion, extend such date to
January 15, 2014 in the event shareholder approval is required;

provided, however, that, except in the case of clause (a) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.

6.2 Notice of Termination; Effect of Termination. In the event of termination by
the Company or any Purchaser of its obligations to effect the Closing pursuant
to this ARTICLE VI, written notice thereof shall forthwith be given to the other
Purchasers by the Company and the other Purchasers shall have the right to
terminate their obligations to effect the Closing upon written notice to the
Company and the other Purchasers. Nothing in this ARTICLE VI shall be deemed to
release any party from any liability for any breach by such party of the terms
and provisions of this Agreement or the other Transaction Documents or to impair
the right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents.

ARTICLE VII.

MISCELLANEOUS

7.1 Fees and Expenses. The parties hereto shall pay their own costs and expenses
in connection herewith, except that the Company shall pay the reasonable fees
and expenses of Willkie Farr & Gallagher LLP not to exceed $125,000, regardless
of whether the transactions contemplated hereby are consummated; it being
understood that Willkie Farr & Gallagher LLP has only rendered legal advice to
Oracle and not to the Company or any other Purchaser in connection with the
transactions contemplated hereby, and that each of the Company and each
Purchaser has relied for such matters on the advice of its own respective
counsel. Such expenses shall be paid upon demand. The Company shall reimburse
the Purchasers upon demand for all reasonable out-of-pocket expenses incurred by
the Purchasers, but other than as set forth above in this Section 7.1 relating
to Willkie Farr & Gallagher LLP, shall not reimburse for attorney’s fees.

7.2 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and thereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

25



--------------------------------------------------------------------------------

7.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto at or prior to 5:30 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 5:30 p.m. (New York City time) on any Trading
Day, (c) the second (2nd) Trading Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service or (d) upon actual receipt
by the party to whom such notice is required to be given. The address for such
notices and communications shall be as follows:

(i) if to the Company, to Hansen Medical, Inc., 800 East Middlefield Road,
Mountain View, CA 94043 (facsimile: 650-404-5901), Attention: Peter J. Mariani,
with a copy to Skadden, Arps, Slate, Meagher & Flom LLP, 525 University Avenue
Suite 1100, Palo Alto, California 94301 (facsimile: 650-798-6549), Attention:
Thomas J. Ivey; and

(ii) if to the Purchasers, to their respective addresses as set forth on Exhibit
A attached hereto, with a copy to Willkie Farr & Gallagher LLP, 787 Seventh
Avenue, New York, New York 10019 (facsimile 212-728-9592), Attention: Jeffrey
Hochman.

7.4 Amendments; Waivers. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and the Principal Purchasers or, in the case of a
waiver, by the party against whom enforcement of any such waived provision is
sought. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.

7.5 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

7.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser. With the consent of the
Company which will not be unreasonably withheld, any Purchaser may assign any or
all of its rights under this Agreement to any Person to whom such Purchaser
assigns or transfers any Securities, provided, that a Purchaser may assign any
or all rights under this Agreement to an Affiliate of such Purchaser without the
consent of the Company, provided, further that such transferee agrees in writing
to be bound, with respect to the transferred Securities, by the provisions of
the Transaction Documents that apply to the “Purchasers.”

 

26



--------------------------------------------------------------------------------

7.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 5.7.

7.8 Governing Law; Jurisdiction. This Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of Delaware without
regard to the choice of law principles thereof. Each of the parties hereto
irrevocably submits to the exclusive jurisdiction of the state and federal
courts located in the State of Delaware for the purpose of any suit, action,
proceeding or judgment relating to or arising out of this Agreement and the
transactions contemplated hereby. Service of process in connection with any such
suit, action or proceeding may be served on each party hereto anywhere in the
world by the same methods as are specified for the giving of notices under this
Agreement. Each of the parties hereto irrevocably consents to the jurisdiction
of any such court in any such suit, action or proceeding and to the laying of
venue in such court. Each party hereto irrevocably waives any objection to the
laying of venue of any such suit, action or proceeding brought in such courts
and irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

7.9 WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY JURISDICTION
BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH KNOWINGLY AND
INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY
ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER TRIAL BY
JURY.

7.10 Survival. The representations and warranties contained herein shall survive
the Closing and the delivery of the Securities.

7.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

7.12 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

27



--------------------------------------------------------------------------------

7.13 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.

7.14 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

7.15 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant hereof
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in its review and negotiation of the Transaction
Documents. The Company has elected to provide all Purchasers with the same terms
and Transaction Documents for the convenience of the Company and not because it
was required or requested to do so by any of the Purchasers.

(Signature Pages Follow)

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

HANSEN MEDICAL, INC.

By:  

/s/ Bruce Barclay

Name: Bruce Barclay

Title: President and Chief Executive Officer



--------------------------------------------------------------------------------

SCHULER FAMILY FOUNDATION

By:  

/s/ Jack W. Schuler

Name: Jack W. Schuler

Title: Trustee



--------------------------------------------------------------------------------

TINO HANS SCHULER TRUST By:  

/s/ H. George Schuler

Name: H. George Schuler

Title: Trustee



--------------------------------------------------------------------------------

TANYA EVE SCHULER TRUST

By:  

/s/ H. George Schuler

Name: H. George Schuler

Title: Trustee



--------------------------------------------------------------------------------

THERESE HEIDI SCHULER TRUST

By:  

/s/ H. George Schuler

Name: H. George Schuler

Title: Trustee



--------------------------------------------------------------------------------

ORACLE PARTNERS, LP

By:  

/s/ Larry N. Feinberg

Name: Larry N. Feinberg

Title: Managing Member for the General Partner



--------------------------------------------------------------------------------

ORACLE TEN FUND MASTER, LP

By:  

/s/ Larry N. Feinberg

Name: Larry N. Feinberg

Title: Managing Member for the General Partner



--------------------------------------------------------------------------------

ORACLE INSTITUTIONAL PARTNERS, LP

By:  

/s/ Larry N. Feinberg

Name: Larry N. Feinberg

Title: Managing Member for the General Partner



--------------------------------------------------------------------------------

FEINBERG FAMILY TRUST

By:  

/s/ Adam Usdan

Name: Adam Usdan

Title: Trustee



--------------------------------------------------------------------------------

/s/ Matthew Strobeck

Name: Matthew Strobeck



--------------------------------------------------------------------------------

/s/ Vaughn Bryson

Name: Vaughn Bryson



--------------------------------------------------------------------------------

/s/ Garo Armen

Name: Garo Armen



--------------------------------------------------------------------------------

/s/ Michael Gordon

Name: Michael Gordon



--------------------------------------------------------------------------------

NOOWOSH, L.P.

by O’stein Partners, LLC, General Partner


            by Weinstein Partners L.P., Manager

By:  

/s/ Will K. Weinstein

Name:   Will K. Weinstein

Title: General Partner



--------------------------------------------------------------------------------

/s/ Marjorie L. Bowen

Name: Marjorie L. Bowen



--------------------------------------------------------------------------------

/s/ Nadim Yared

Name: Nadim Yared



--------------------------------------------------------------------------------

WILLIAM R. ROHN AND MARY JANE ROHN FAMILY TRUST DATED AUGUST 12, 1999 P.O. BOX
67367 RANCHO SANTA FE, CA 92067 By:  

/s/ William R. Rohn

Name: William R. Rohn

Title: Trustee



--------------------------------------------------------------------------------

/s/ Kevin Hykes

Name: Kevin Hykes



--------------------------------------------------------------------------------

/s/ Stephen L. Newman, M.D.

Name: Stephen L. Newman, M.D.



--------------------------------------------------------------------------------

CATHERINE H. KENNEDY REVOCABLE TRUST

By:  

/s/ Catherine H. Kennedy

Name: Catherine H. Kennedy

Title: Trustee



--------------------------------------------------------------------------------

CHRISTINE K. BROWNER REVOCABLE TRUST

By:  

/s/ Christine K. Browner

Name:   Christine K. Browner Title:   Trustee



--------------------------------------------------------------------------------

LAWRENCE T. KENNEDY, JR. REVOCABLE TRUST By:  

/s/ Lawrence T. Kennedy, Jr.

Name: Lawrence T. Kennedy, Jr.

Title: Trustee



--------------------------------------------------------------------------------

CENTRAL PARK ASSOCIATES, LLC

By:  

/s/ Lawrence T. Kennedy, Jr.

Name: Lawrence T. Kennedy, Jr.

Title: Managing Member



--------------------------------------------------------------------------------

MARTHA K. LORD REVOCABLE TRUST

By:  

/s/ Martha K. Lord

Name: Martha K. Lord

Title: Trustee



--------------------------------------------------------------------------------

PETER M. KENNEDY REVOCABLE TRUST

By:  

/s/ Peter M. Kennedy

Name: Peter M. Kennedy

Title: Trustee



--------------------------------------------------------------------------------

WW ASSOCIATES, LP by WW Management, Inc., General Partner By:  

/s/ Lawrence T. Kennedy, Jr.

Name: Lawrence T. Kennedy, Jr. Title: Assistant Treasurer



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE OF PURCHASERS



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF INVESTOR RIGHTS AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF WARRANT